MEMORANDUM **
Margarita Tovar Lazaro, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision denying her motion to reopen removal proceedings. To the extent we have jurisdiction it is pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion when it denied Tovar Lazaro’s motion to reopen because she failed to demonstrate that the psychiatric report she submitted was based on evidence that was previously unavailable or had not been considered by the immigration judge. See 8 C.F.R. § 1003.2(a) and (c); Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.2005).
*393We lack jurisdiction to consider To-var Lazaro’s contention that the BIA denied her due process by failing to apply its precedential decisions. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001) (holding that the “misapplication of relevant case law” may not be reviewed).
We also lack jurisdiction to review the discretionary determination that Tovar Lazaro failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.